Per. Curiam,
This is an appeal from the refusal of the court below to open a judgment entered on a bond under seal. A seal imports a consideration and creates a legal obligation: Candor & Henderson’s Appeal, 27 Pa. 120. In an action upon a bond or note under seal want of consideration is no defense: Sherk v. Endress, 3 W. & S. 255; Yard v. Patton, 13 Pa. 278 ; Anderson v. Best, 176 Pa. 498.
In the suit of Cosgrove v. Cummings the defendant offered to ex^ute and deliver to the plaintiff a bond to indemnify or secure him for any judgment that might be obtained in said suit against the defendant if the plaintiff would execute and deliver to the defendant a bond to indemnify or secure him for *499any judgment that might be obtained in said suit against tbe plaintiff. The offer of Cummings was accepted by Cosgrove and the bonds were executed and delivered in accordance with it. The trial of the suit resulted in a verdict and judgment against the defendant, which on appeal to tMs court was affirmed. In this result we are unable to discover any cause for relieving tbe appellants from liability on their bond. Tbe testimony submitted by them to support the rules to show cause why the judgment on the bond should not be opened and they let into a defense, failed to establish fraud or mistake in the execution and delivery of the bond or in any transaction connected with it. We therefore conclude that the court below did not err in refusing to open the judgment.
Judgment affirmed.